This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellee,
 4
 5 v.                                                                                     No. 33,797

 6 LAURA JACKSON,

 7          Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 9 Raymond l. Romero, District Judge

10 Eileen Riordan, City Attorney
11 City of Carlsbad
12 Carlsbad, NM

13 for Appellee

14 Laura Jackson
15 El Paso, TX

16 Pro Se Appellant

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
 1   {1}   Defendant Laura Jackson appeals from the district court’s order dismissing her

 2 appeal from her municipal court conviction, which was filed in the district court on

 3 March 17, 2014. [RP 327] Unpersuaded by Defendant’s docketing statement, we

 4 entered a notice of proposed summary disposition, proposing to affirm. Defendant

 5 subsequently filed two additional documents in this Court within the time frame for

 6 filing a memorandum in opposition. We construe these documents as Defendant’s

 7 memorandum in opposition. We remain unpersuaded and therefore affirm.

 8   {2}   In our notice, we explained that because Defendant’s filings in this Court are

 9 largely unintelligible, it was difficult to determine what error or errors she was

10 claiming that the district court made. Nonetheless, we reviewed Defendant’s filings

11 to the best of our ability and construed her appeal to be a challenge to the propriety

12 of the district court’s dismissal of her appeal. See Clayton v. Trotter, 1990-NMCA-

13 078, ¶¶ 12-17, 110 N.M. 369, 796 P.2d 262 (explaining that this Court will review pro

14 se arguments to the best of its ability, but cannot respond to unintelligible arguments)

15 We proposed to conclude that the district court complied with the requirements of

16 Rule 5-828 NMRA and did not otherwise abuse its discretion in dismissing

17 Defendant’s case.

18   {3}   Defendant’s memorandum in opposition, like her other filings in this Court,

19 seeks vague relief relating to her dog, George Birthmark. Defendant states that


                                              2
 1 George has a generally gentle disposition and never hurt anyone. Defendant also sets

 2 forth a list of various offenses allegedly perpetrated against her by individuals in

 3 Carlsbad, New Mexico. Further, Defendant asks this Court to “transfer” her case to

 4 El Paso, Texas, where she now resides. While we commend Defendant for her efforts

 5 in this case, her memorandum in opposition is not at all responsive to the analysis set

 6 forth in our notice. Accordingly, on the basis of our proposed analysis, we hold that

 7 the district court did not abuse its discretion in dismissing Defendant’s case pursuant

 8 to Rule 5-828. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955

 9 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases, the

10 burden is on the party opposing the proposed disposition to clearly point out errors in

11 fact or law.”); see also Newsome v. Farer, 1985-NMSC-096, ¶ 18, 103 N.M. 415, 708

12 P.2d 327 (“Although pro se pleadings are viewed with tolerance, a pro se litigant,

13 having chosen to represent himself, is held to the same standard of conduct and

14 compliance with court rules, procedures, and orders as are members of the bar.”

15 (citation omitted)).

16   {4}   Based on the foregoing and the analysis in our notice of proposed summary

17 disposition, we affirm the district court.

18   {5}   IT IS SO ORDERED.

19                                         __________________________________
20                                         JONATHAN B. SUTIN, Judge

                                                3
1 WE CONCUR:

2 _______________________________
3 LINDA M. VANZI, Judge

4 _______________________________
5 M. MONICA ZAMORA, Judge




                                    4